CHITTENDEN, J.
Epitomized Opinion
This was an action on a contract for support brought by the minor children of William Sadoski. William as principal and Frances as surety entered into a contract with the Toledo Humane Society to pay $15 per week for the support of the five minor children of the defendant, William. The defendants were in default $907. A demurrer to the petition was filed and sustained by Judge James S. Martin of Toledo Common Pleas, whereupon plaintiffs prosecuted error.
1. An agreement by a father to support his minor children is not contrary to public .policy, but is in accordance with the duty imposed upon him by law of supporting the same.
2. As there was no indication that the contract was executed to suppress criminal proceedings oi that any duress was exercised, it cannot be saic that the contract was illegal.